     Case 2:20-cv-00574-JCM-NJK Document 14 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6
                                                       ***
 7

 8   BELLA VISTA LLC, et al.,                               Case No. 2:20-cv-00574-JCM-NJK
                                              Plaintiffs,
 9
               v.                                                             ORDER
10

11   THE PEOPLE’S REPUBLIC OF CHINA,
     et al.,
12
                                           Defendants.
13

14             Presently before the court is plaintiffs’ motion for leave to file a second amended class

15   action complaint. (ECF No. 12). Defendant has not responded, and the time to do so has now

16   passed.

17             This matter was initiated on March 23, 2020. (ECF No. 1). On June 5, 2020, plaintiffs

18   filed their first amended complaint. (ECF No. 6). Plaintiffs now move for leave to file their

19   second amended complaint. (ECF No. 12).

20             Federal Rule of Civil Procedure 15(a) provides that “a party may amend its pleading only

21   with the opposing party’s written consent or the court’s leave” and that “[t]he court should freely

22   give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). In Foman v. Davis,

23   the Supreme Court explained:

24             In the absence of any apparent or declared reason—such as undue delay, bad faith or
               dilatory motive on the part of the movant, repeated failure to cure deficiencies by
25             amendments previously allowed, undue prejudice to the opposing party by virtue of
               allowance of the amendment, futility of the amendment, etc.—the leave sought should, as
26             the rules require, be “freely given.”
27   371 U.S. 178, 182 (1962); see also Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.

28   1990).
     Case 2:20-cv-00574-JCM-NJK Document 14 Filed 10/09/20 Page 2 of 2


 1          Plaintiffs seek to amend their class action complaint and have attached their proposed

 2   filing. (ECF No. 12). This court construes defendants’ failure to respond as consent. See LR 7-

 3   2(d). Plaintiffs’ motion for leave to amend is granted.

 4          Accordingly,

 5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the plaintiffs’ motion

 6   for leave to file a second amended complaint, (ECF No. 12), be, and hereby is, GRANTED.

 7          DATED THIS 9th day of October 2020.

 8

 9
                                                          JAMES C. MAHAN
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
